DETAILED ACTION
Status of the Application
	Claims 29-31, 38-40, 49-50, 56, 65-66, 74-83 are pending.
	The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment of claims 29, 38-40, 56, 66, 75, addition of claims 76-83, cancellation of claim 51, and amendments to the specification as submitted in an after final communication under the AFCP 2.0 program filed on 2/17/2022 is acknowledged. 
In a telephone conversation with Ms. Leslie Roberts on 2/25/2022, an agreement was reached to cancel claims 39-40 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 65, 74-75 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between elected Group I and nonelected Groups II-III, V and VI is hereby withdrawn.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Leslie Roberts on 2/25/2022.
Please cancel claims 39-40.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a recombinant host cell that expresses a sucrose phosphorylase (Kim et al., Biotechnology Letters 25(15):1211-1217, 2003; cited in the IDS),  the Examiner has found no teaching or suggestion in the prior art directed to a recombinant yeast or bacterial cell that has been transformed with a nucleic acid E. coli or S. cerevisiae cell that has been transformed with a nucleic acid that encodes a sucrose phosphorylase, and (a) comprises a phosphoglucomutase and a disruption in an endogenous gene encoding a glucose-1-phosphatase, a glucose-1-phosphate adenylyltransferase, or a combination thereof, or (b) comprises a UDP-glucose pyrophosphorylase and a disruption in an endogenous gene encoding a phosphoglucomutase, a glucose-1-phosphatase, a glucose-1-phosphate adenylyltransferase, or a combination thereof, and (iii) methods to produce glucose-1-phosphate, glucose-6-phosphate, or UDP-glucose by culturing the cells of (i) or (ii), are allowable over the prior art of record.   

Conclusion
Claims 29-31, 38, 49-50, 56, 65-66, 74-83 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner 





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 25, 2022